Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The restriction requirement as set forth in the Office action mailed on 06/28/2021 has been reconsidered in view of the prior art found and is hereby withdrawn.  Claims 1-18 are pending and being examined.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the mixing chamber having a generally toroidal shape (claims 11, 15, 16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Claim Objections
Claim 6 is objected to because of the following informalities: 
In claim 6 lines 2-3, the recitation “…the mixing chamber…..downstream of the mixing chamber” makes the claim confusing (how can something be downstream of itself?).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6, 8-10, 12, 17 and 18 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Dombras et al. (GB 862,148).

    PNG
    media_image1.png
    577
    803
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    577
    803
    media_image2.png
    Greyscale


In regards to Independent Claim 1, and with particular reference to Figure 1 shown immediately above, Dombras discloses a turbine combustor assembly, comprising: 
a primary combustion chamber (the combustion chamber of engine 36; page 3 lines 88-91; figures 1, 3) in fluid communication with a primary fuel injector and a primary air inlet (the combustor of engine 36 will have fuel and air injection/injector for these are essential/needed to generate combustion; in other words standard components in a combustion engine; page 1 lines 10-16); and 
(refer to figure 1 showing the igniter assembly mounted to the engine 36 via the plate 28; page 3 lines 88-91), comprising:
 a first igniter stage comprising (refer to marked-up figure 1 above for the claimed elements below): an auxiliary combustion chamber housing comprising a mixing chamber and a tubular throat converging downstream of the mixing chamber; and an ignition source projecting into the mixing chamber of the auxiliary combustion chamber; and a second igniter stage comprising an auxiliary fuel outlet manifold proximal to an outlet of the tubular throat.
Regarding dependent Claim 3, Dombras discloses wherein the auxiliary fuel outlet manifold defines a circumferential pattern of fuel openings (figure 1 shows at least 3 fuel outlet openings, with at least one fuel outlet opening located proximal a midpoint of the tubular throat).
Regarding dependent Claim 6, Dombras discloses wherein the tubular throat extends into the primary combustion chamber (in figure 1, all the elements to the right of plate 28 extend into the engine 36), and the mixing chamber is arranged within the tubular throat downstream of the mixing chamber (as shown in marked-up figure 1 above).
Regarding dependent Claim 8, Dombras discloses wherein the auxiliary fuel outlet manifold is an outlet of a tubular fuel passage configured to provide a fluid passage from a fuel manifold, as shown above in marked-up figure 1.
Regarding dependent Claim 9, Dombras discloses wherein the second igniter stage further comprises a second auxiliary fuel outlet proximal a midpoint of the tubular throat (figure 1 shows at least 3 fuel outlet openings, with at least one fuel outlet opening located proximal a midpoint of the tubular throat).
In regards to Independent Claim 10, and with particular reference to Figure 1 shown immediately above, Dombras discloses a method, comprising: receiving fuel (labeled as fuel) into an auxiliary combustion chamber (labeled as auxiliary combustion chamber housing) of a first igniter stage of a turbine combustor assembly (title states igniter and ignition system; page 1 lines 10-15 states the igniter is for initiating combustion in jet propulsion motors); mixing air (labeled as oxidizer) incoming into the auxiliary combustion chamber with the fuel to provide a first air and fuel mixture (air/fuel mixture in the mixing chamber); igniting the first air and fuel mixture in the auxiliary combustion chamber (the mixture is ignited by the ignition source); receiving additional fuel into an auxiliary fuel outlet manifold of a second igniter stage arranged proximal to an outlet of the auxiliary combustion chamber (labeled as auxiliary fuel outlet manifold for delivering fuel to the outlet); providing, by the auxiliary fuel outlet manifold, additional igniter fuel to the ignited first air and fuel mixture proximal the outlet (as shown in marked-up figure 1 above; the additional fuel delivered by the fuel outlets 29 will be added to the combustion products passing after the throat); igniting, by the ignited first air and fuel mixture, the additional igniter fuel provided by the auxiliary fuel outlet manifold to provide a combusting air and fuel mixture (the added fuel via fuel outlet openings 29 will be ignited by the combustion products passing after the throat); and igniting a primary air and fuel mixture, in a primary combustion chamber of the turbine combustor assembly, with the combusting air and fuel mixture (the flame coming out of the igniter will be used to initiate combustion in the primary combustion chamber of the jet propulsion motor 36; page 1 lines 10-16).
Regarding dependent Claim 12, Dombras discloses further comprising flowing fuel away from the auxiliary fuel outlet manifold and toward a center of the outlet by a circumferential pattern of 20Attorney Ref. No.: 35961-0073001 fuel openings defined in the auxiliary fuel outlet manifold, (via fuel outlet opening 29, as shown in marked-up figure 1 above).
Regarding dependent Claim 17, Dombras discloses wherein the auxiliary fuel outlet manifold is an outlet of a tubular fuel passage configured to provide a fluid passage from a fuel manifold, as shown in marked-up figure 1 above).
Regarding dependent Claim 18, Dombras discloses further comprising: providing, by a second auxiliary fuel outlet manifold, second additional igniter fuel to the combusting air and fuel mixture at a midpoint of a tubular throat configured to direct the ignited air and fuel mixture to the outlet (figure 1 shows at least 3 fuel outlet openings, with at least one fuel outlet opening located proximal a midpoint of the tubular throat); and igniting, by the combusting air and fuel mixture, the second additional igniter fuel to provide a second combusting air and fuel mixture;  21Attorney Ref. No.: 35961-0073001 wherein the second air and fuel mixture is further ignited by the second combusting air and fuel mixture (the added fuel via fuel outlet openings 29 will be ignited by the combustion products passing after the throat, refer to marked-up figure 1 above).

Allowable Subject Matter
Claims 2, 4, 5, 7, 11, 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H RODRIGUEZ whose telephone number is (571)272-4831.  The examiner can normally be reached on Mon-Fri 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.